Exhibit 10.1

September 7, 2012

Ms Nancy Shemwell

Dear Nancy:

We are pleased to offer you a position with Extreme Networks (the “Company”) as
Executive Vice President of Global Sales (“EVP, Global Sales”), reporting to
Oscar Rodriguez. Should you decide to join us, you will receive a semi-monthly
salary of $13,542 (which would equal $325,000 on an annualized basis), less
applicable taxes and withholdings, in accordance with the Company’s normal
payroll procedures.

As Executive Vice President of Global Sales, you will be eligible to participate
in the FY13 Sales Compensation Plan (the “Plan”) with targeted annual earnings
of $487,500 (less applicable taxes and withholdings) when the Company achieves
$340 million in revenue for fiscal year 2013. All commissions and bonuses earned
will be paid in accordance with the Plan and are based on active employment
status with the Company. The Company retains the right to change or amend the
Plan at any time.

You will be eligible to participate in the stock based portion of the FY13 Long
Term Executive Incentive Plan that is currently being developed in conjunction
with the Compensation Committee for the Board of Directors.

You will also receive a recoverable draw of $40,000 (less applicable taxes and
withholdings) for Q2 FY13.

In addition, you are eligible to receive a cash bonus of $25,000, less
applicable taxes and withholdings, on the first anniversary of your first day of
employment with the Company.

As a Company employee, you are also eligible to receive certain employee
benefits including stock options. Subject to the approval of the Board or the
Compensation Committee, we are pleased to offer you a one-time option to acquire
250,000 (Two hundred and fifty thousand) shares of common stock (the “Options”).
Generally, grants are reviewed for approval once a quarter, and are awarded at
an exercise price equal to the closing price of the Company’s common stock on
the second business day after we publicly announce our financial results for the
quarter. One-fourth (1/4) of these shares will vest one year from your first
date of employment, provided that you are still employed by the Company at that
time. The remaining shares will vest monthly over the following three years, at
a rate of 1/48th of the entire option each month, so long as your employment
with the Company continues. In addition you will receive a grant of 100,000
shares of restricted stock that will vest in three installments of one-third of
the shares on your first anniversary, one-third on your second anniversary of
employment, and one-third on your third anniversary of employment. All vesting
and rights to exercise under any Options offered hereunder will also be subject
to your continued employment with the Company at the time of vesting. Your
equity awards are also subject to the terms of our Executive Change in Control
Severance Plan.

All vesting under any Option or Restricted Stock grants offered hereunder will
be subject to your continued service with the Company at the time of vesting.
You may exercise any Options no later than the ninetieth day following the
cessation of your service to the Company. Your Option grant and any Restricted
Stock grant are each further conditioned on your execution of the Company’s
standard form of employee stock option and restricted stock agreement,
respectively, and will be governed by and subject to the terms of those
agreements.

 

1



--------------------------------------------------------------------------------

The Company also has a policy of providing a Change in Control Severance Plan
for its executive officers in the event of an acquisition of the Company (the
“Severance Plan”). Those provisions will be set forth in your Executive Change
in Control Severance Agreement and will be the same as those standard terms
currently in effect for the other executive officers of the Company with your
benefit including a payment equal to 12 months of salary. A copy of the
Severance Plan has been enclosed for your information.

In addition to the foregoing benefits, you will be eligible to participate in
various other Company benefit plans, including its group health, short-term
disability, long-term disability, and life insurance plans, as well as its
401(k) and employee stock purchase plans. Your participation in the Company’s
benefit plans will be subject to the terms and conditions of the specific
benefit plans. As a Executive Vice President of the Company, you are not
eligible to participate in the Company’s Flexible Time Off (“FTO”) program, and
you will not accrue any FTO hours. You will, however, be eligible to take paid
time off from time-to-time as reasonably necessary for vacation, sick time, or
other personal purposes, subject to the needs of your position and the approval
of your manager.

If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause.

You agree to terminate any other consulting or similar engagement you may now
have.

In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Santa Clara County, California, and we waive our rights
to have such disputes tried by a court or jury. The arbitration will be
conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.

This offer is contingent upon the completion of a customary background check
with the results being satisfactory to the Company, your signing the enclosed
Employee Inventions and Proprietary Rights Assignment Agreement, and upon your
ability to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Please bring this
documentation, such as a passport or driver’s license and an original social
security card, to your Employee Orientation. Such documentation must be provided
to us within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Patricia Knudsen, Global
Staffing, at Extreme Networks at 3585 Monroe Street, Santa Clara, CA 95051. A
duplicate original is in enclosed for your records. This offer of employment, if
not accepted, will expire on September 12, 2012.

You will be contacted by the Benefits Department within one week of your start
date with information about the next scheduled Benefits Orientation. At that
time you will gain access to enroll in benefits which will be retroactive to
your hire date.

 

2



--------------------------------------------------------------------------------

This agreement, along with any agreements referenced above, constitute the
entire agreement between you and the Company concerning the terms and conditions
of your employment with the Company. This agreement cannot be modified or
amended except by a subsequent written agreement signed by you and the Company;
provided, however, that the Company may, in its sole discretion, elect to modify
your title, compensation, duties, or benefits without any further agreement from
you.

Nancy, we look forward to welcoming you to Extreme Networks and we believe you
will make an important contribution to the company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact me.

Sincerely,

 

/s/ Oscar Rodriguez

EXTREME NETWORKS INC.

Oscar Rodriguez

President & CEO, Extreme Networks

I agree to and accept employment with Extreme Networks, Inc. on the terms set
forth in this agreement.

 

/s/ Nancy Shemwell     September 8, 2012 Nancy Shemwell     Date

 

3